EGAN, J.,
dissenting.
I agree with the majority’s reasoning with respect to its suppression analysis under Article I, section 9, of the Oregon Constitution. Because I do not agree, however, that the Oregon Supreme Court’s decision in State v. Dempster, 248 Or 404, 434 P2d 746 (1967) controls with respect to the analysis of the federal exclusionary rule, I respectfully dissent.
Although I rely on the facts as provided in the majority’s opinion, I must note at the outset what I believe to be the critical fact of this case. The record before us leaves no room to conclude other than that the officers were unlawfully detaining defendant for the purpose of identifying him and running a warrant check on his name. With that, I proceed to my analysis.
Dempster was decided in 1967 and cited two United States Supreme Court cases to support its conclusion that the discovery of an arrest warrant attenuated an illegal seizure from the subsequent discovery of evidence. Id. One of those cases was Wong Sun v. United States, 371 US 471, 83 S Ct 407, 9 L Ed 2d 441 (1963), a case that framed the ultimate question under the Fourth Amendment as whether the illegal detention and the evidence sought to be suppressed has “become so attenuated as to dissipate the taint” of the illegal detention.1 Wong Sun, 371 US at 491 (internal quotation marks omitted). In that case, the Supreme Court stated:
“We need not hold that all evidence is ‘fruit of the poisonous tree’ simply because it would not have come to light but for the illegal actions of the police. Rather, the more apt question in such a case is ‘whether, granting establishment of the primary illegality, the evidence to which instant objection is made has been come at by exploitation of that illegality or instead by means sufficiently distinguishable to be purged of the primary taint.’ Maguire, Evidence of Guilt, 221 (1959).”
Id. at 487-88.
*31The United States Supreme Court extensively developed and refined Fourth Amendment attenuation analysis with its decision in Brown v. Illinois, 422 US 590, 95 S Ct 2254, 45 L Ed 2d 416 (1975). In Brown, police unlawfully arrested a defendant without probable cause and without a warrant. The defendant was subsequently given Miranda warnings, after which he made self-incriminating statements that he subsequently moved to suppress. The state argued that the Miranda warnings served to sufficiently attenuate the taint of the illegal arrest such that suppression was not required. The Supreme Court declined to adopt a per se rule that the issuance of Miranda warnings automatically attenuates the taint of a prior unlawful arrest from a defendant’s subsequent statements. Instead, the court stated that whether suppression is required depends on “the facts of each case” and proceeded to identify three nonexclusive factors that may bear on whether suppression is required in any given instance: (1) the temporal proximity of the arrest and the confession, (2) the presence of intervening circumstances, and, (3) the purpose and flagrancy of the official misconduct (the “Brown factors”). Id. at 603-04. Applying those factors, the court concluded that the defendant’s confession should have been suppressed.
Brown was decided in 1975 and since then no Oregon case has squarely addressed the proper attenuation analysis under the Fourth Amendment when an arrest warrant is discovered during an unlawful detention. The Oregon Supreme Court has not addressed the matter since Dempster, which was decided eight years before Brown. In State v. Langston, 223 Or App 590, 594 n 3, 196 P3d 84 (2008), we explicitly declined to address a defendant’s Fourth Amendment claim. In State v. Allen, 222 Or App 71, 73, 191 P3d 762, rev den, 345 Or 503 (2008), the state appealed the trial court’s decision under Article I, section 9; the Fourth Amendment was not at issue. In State v. Snyder, 72 Or App 359, 363, 695 P2d 958, rev den, 299 Or 251 (1985) (citing Terry v. Ohio, 392 US 1, 88 S Ct 1868, 20 L Ed 2d 889 (1968) and Dunaway v. New York, 442 US 200, 99 S Ct 2248, 60 L Ed 2d 824 (1979)), the defendant argued that his detention was unlawful under both Oregon law and the Fourth Amendment. Thus, it appears that Snyder is the only Oregon *32case — other than Dempster — that has addressed whether, for Fourth Amendment purposes, the taint of an unlawful stop is purged by the discovery of an arrest warrant.
We did not explicitly state in Snyder whether we were analyzing attenuation under federal or state law. Instead, we merely cited Dempster to support our conclusion that the defendant was not entitled to suppression of the evidence. Dempster, however, differed from Snyder in a crucial respect. In Dempster, the police already knew the identity of the defendant before they detained him. 248 Or at 405. The defendant was taken to the station house for the purpose of investigating a crime that the officers believed that an associate of his was involved in. That was not the case in Snyder, for the officer in that case seized the defendant by taking him to the police station in order “to find out who the defendant was.” 72 Or App at 362 (internal quotation marks omitted). Snyder thus extended Dempster’s holding, even in the wake of Brown, to situations where the police unlawfully seized a defendant for the purpose of identifying him. Although I agree with the majority that we are bound by the Oregon Supreme Court’s decision in Dempster, I would conclude that the extension of Dempster that was announced in Snyder is, with respect to the Fourth Amendment analysis, plainly wrong. See 258 Or App at 25 (discussing when the Court of Appeals will overrule a prior decision).
I would so conclude because it cannot be said, as a matter of federal law, that evidence discovered during a search incident to arrest is automatically attenuated from a prior unlawful seizure by the discovery of an outstanding warrant where the unlawful seizure was carried out for the purpose of identifying the person detained. First, Wong Sun, the case on which Dempster relied, did not itself purport to create any per se rule. To the contrary, Wong Sun framed the proper inquiry as whether “the evidence to which instant objection is made has been come at by exploitation of that illegality or instead by means sufficiently distinguishable to be purged of the primary taint.” 371 US at 488 (internal quotation marks omitted). From that language, it would be difficult to extrapolate a rule that says that an arrest made pursuant to an outstanding warrant always attenuates *33evidence discovered during a search incident to that arrest from a preceding unlawful detention. Indeed, the Oregon Supreme Court has stated that Wong Sun did not establish such a per se rule, stating that “a defendant’s voluntary statements may be the inadmissible ‘fruits’ of a prior Fourth Amendment violation.” State v. Hall, 339 Or 7, 21, 115 P3d 908 (2005) (emphasis added). Moreover, as noted, Brown explicitly rejected application of a per se rule to attenuation analysis, stating that “ [t]he workings of the human mind are too complex, and the possibilities of misconduct too diverse, to permit protection of the Fourth Amendment to turn on such a talismanic test.” 422 US at 603.
Second, the federal exclusionary rule’s purpose is to deter police misconduct. See, e.g., Elkins v. United States, 364 US 206, 217, 80 S Ct 1437, 4 L Ed 2d 1669 (1960). A rule that states flatly — as the majority says that the rule in Snyder does — that suppression is never appropriate in the wake of unlawful police conduct, regardless of the purpose or flagrancy behind the unlawful conduct, is incompatible with such a purpose. That is why the United States Supreme Court has explained that “[e]ven in situations where the exclusionary rule is plainly applicable, we have declined to adopt a ‘per se or “but for” rule’ that would make inadmissible any evidence, whether tangible or live-witness testimony, which somehow came to light through a chain of causation that began with an illegal arrest.” United States v. Ceccolini, 435 US 268, 276, 98 S Ct 1054, 1060, 55 L Ed 2d 268 (1978) (citing Brown, 422 US at 603). Contrariwise, it cannot be that there is a per se rule that evidence is always admissible when it was discovered pursuant to a search warrant following an unlawful detention. Such a rule would not serve the underlying purpose of the federal exclusionary rule.
Third, while it is true that Brown was decided in a slightly different context from the present one, the overwhelming majority of jurisdictions have concluded that the Brown factors apply to analyze suppression cases involving a search that was carried out pursuant to an arrest warrant that was discovered during an unlawful seizure. See State v. Mazuca, 375 SW3d 294 (Tex Crim App 2012), cert den, 133 S Ct 1724 (2013) (noting that “[p]ractically every other jurisdiction to address the question of attenuation of *34taint to the illegal seizure of physical evidence has deemed it appropriate to apply three of the Brown factors”); see also United States v. Gross, 662 F3d 393 (6th Cir 2011); United States v. Simpson, 439 F3d 490 (8th Cir 2006); United States v. Green, 111 F3d 515 (7th Cir 1997); McBath v. State, 108 P3d 241 (Alaska Ct App 2005); State v. Hummons, 227 Ariz 78, 253 P3d 275 (2011); State v. Frierson, 926 So 2d 1139 (Fla), cert den, 549 US 1082 (2006); State v. Page, 140 Idaho 841, 103 P3d 454 (2004); People v. Mitchell, 355 Ill App 3d 1030, 291 Ill Dec 786 (2005); State v. Moralez, 300 P3d 1090 (Kan 2013); State v. Hill, 725 So 2d 1282 (La 1998); Myers v. State, 395 Md 261, 909 A2d 1048 (2006); Jacobs v. State, 128 P3d 1085 (Okla Crim App 2006); State v. Strieff, 286 P3d 317 (Utah Ct App 2012), rev allowed, 298 P3d 69 (Utah 2013) (all applying Brown factors to analyze the attenuation of a search that followed an arrest made pursuant to a warrant that was discovered during an illegal detention). Although we are obviously not bound by the cited cases, I find it overwhelmingly persuasive, for purposes of considering the validity of Snyder’s extension of Dempster, that every court that I can find to have considered the matter has concluded that the United States Supreme Court announced the proper analytical framework in Brown.
In sum, although we are, of course, bound by the Oregon Supreme Court’s decision in Dempster, that case did not cover the situation at issue here, viz., where defendant was seized for the purpose of identifying him. Although that issue was addressed by this court in Snyder, that case does not, as demonstrated, accurately reflect the proper Fourth Amendment analysis. For the reasons above, I would conclude that the suppression analysis articulated in Brown is the proper analytical framework under which to examine this case. Consequently, I would proceed to apply the Brown factors to the present case.
The first Brown factor is temporal proximity between the unlawful detention and the discovery of the evidence sought to be suppressed. The trial court did not make explicit findings concerning how much time had expired between the unlawful detention and the discovery of the evidence; however, it is clear from the record that those two events *35were almost contemporaneous in time and identical in location. Although the unlawful detention and the discovery of the evidence occurred very close to one another, for the reasons explained below, I would not weigh this factor heavily in comparison with the other Brown factors.
The next factor is the presence, vel non, of intervening circumstances. Courts have reached widely varying conclusions about whether the discovery of an arrest warrant constitutes an intervening circumstance that attenuates the taint of the unlawful detention. Compare Simpson, 439 F3d at 495 (“Where the discovery of an arrest warrant constitutes the intervening circumstance, it is an even more compelling case for the conclusion that the taint of the original illegality is dissipated.” (Internal quotation marks omitted.)), with Hummons, 227 Ariz at 81 (“[T]he subsequent discovery of a warrant is of minimal importance in attenuating the taint from an illegal detention upon evidence discovered during a search incident to an arrest on the warrant.”), and Gross, 662 F3d at 405 (“[T]he discovery of the outstanding warrant resulted from means that are indistinguishable from the illegal stop, and thus the warrant does not dissipate the taint of the unlawful detention in this case.”). I would conclude that, in this case, the discovery of the intervening warrant was of minimal importance as an intervening circumstance. I would do so because the facts of this case leave no room to conclude other than that the police were detaining defendant for the very purpose of identifying him and running a warrant check on him. The police seized defendant until they could bring an officer to the scene who recognized defendant and then immediately used that identification to run a warrant check. The existence of the warrant was thus discovered through “means that are indistinguishable from the illegal stop.” Id. In the present circumstances, the discovery of the warrant was of minimal importance as an intervening circumstance.
The last Brown factor is the purpose and flagrancy of the police conduct. That factor weighs very heavily in the analysis because it goes to the heart of the federal exclusionary rule’s purpose, which is to “deter — to compel respect *36for the constitutional guaranty in the only effectively available way — by removing the incentive to disregard it ***.” Elkins, 364 US at 217; see Herring v. United States, 555 US 135, 144, 129 S Ct 695, 172 L Ed 2d 296 (2009) (“To trigger the exclusionary rule, police conduct must be sufficiently deliberate that exclusion can meaningfully deter it.”). Indeed, the focus in determining whether to apply the rule is on “the efficacy of the rule in deterring Fourth Amendment violations in the future.” Id. Thus, both the purpose and flagrancy of the police misconduct play an outsized role in our suppression analysis, for if there was no misconduct that would be deterred by suppression of the evidence, then there is no reason to suppress.
As a starting point, there is no question in this case that the police validly stopped the car for the driver’s failure to properly signal a turn.2 Moreover, there is no dispute that the officers were, at first, validly investigating the driver’s failure to provide proof of adequate insurance. However, the trial court found that the officers could have concluded citing the driver for those infractions within five minutes of the stop’s initiation. Another 25 minutes then elapsed— during which time defendant was seized without reasonable suspicion of his involvement in criminal activity — until officers were able to obtain the information they were after, i.e., an identification of defendant. Officer Stradley testified that he ran the warrant check on defendant “as soon as” Officer Burley arrived and identified defendant. In short, the record leaves no doubt that the officers were detaining defendant — in violation of the Fourth Amendment — for the purpose of identifying him and running a warrant check. The Fourth Amendment has long prohibited such actions. See, e.g., Illinois v. Caballes, 543 US 405, 407, 125 S Ct 834, 160 L Ed 2d 842 (2005) (a traffic stop may become “unlawful if it is prolonged beyond the time reasonably required to complete [its] mission”); Florida v. Royer, 460 US 491, 500, 103 *37S Ct 1319, 75 L Ed 2d 229 (1983) (“[A]n investigative detention must be temporary and last no longer than is necessary to effectuate the purpose of the stop.”). I would thus conclude that, after consideration of the Brown factors — as applied in light of the exclusionary rule’s purpose — the evidence derived from the stop should have been suppressed.
In discussing the purposefulness of an unlawful seizure, the Brown court stated that “[t]he arrest, both in design and in execution, was investigatory. The detectives embarked upon this expedition for evidence in the hope that something might turn up.” Brown, 422 US at 605. That statement is equally applicable here. The Sixth Circuit has convincingly articulated the overarching reason why I believe suppression is required in this case:
“To hold otherwise would create a rule that potentially allows for a new form of police investigation, whereby an officer patrolling a high crime area may, without consequence, illegally stop a group of residents where he has a ‘police hunch’ that the residents may: 1) have outstanding warrants; or 2) be engaged in some activity that does not rise to a level of reasonable suspicion. Despite a lack of reasonable suspicion, a well-established constitutional requirement, the officer may then seize those individuals, ask for their identifying information (which the individuals will feel coerced into giving as they will have been seized and will not feel free to leave or end the encounter), run their names through a warrant database, and then proceed to arrest and search those individuals for whom a warrant appears. Under this scenario, an officer need no longer have reasonable suspicion [or] probable cause, the very crux of our Fourth Amendment jurisprudence.”
Gross, 662 F3d at 404-05.
The federal exclusionary rule exists to deter police misconduct. The police misconduct in this case produced exactly the result that the officers hoped to obtain when they engaged in it. The per se approach applied by the majority does not accurately reflect the correct approach to analyzing suppression under the federal exclusionary rule. The 45-year-old case of Dempster did not address the situation that we are confronted with here, and thus, does not compel the result reached by the majority. Our decision in Snyder *38does not compel today’s result either; that case incorrectly extended the rule in Dempster, and continued adherence to Snyder thwarts the very purpose that the federal exclusionary rule is designed to serve. As every other jurisdiction to have considered the matter has recognized, the United States Supreme Court announced the proper suppression analysis in Brown. I would apply the Brown factors in light of the purpose that the federal exclusionary rule exists to serve, and I would conclude that the trial court erred by not suppressing the evidence derived from the illegal stop.
I respectfully dissent.

 The other was Nardone v. United States, a case which did not involve the Fourth Amendment. 308 US 338, 60 S Ct 266, 84 L Ed 307 (1939).


 In considering the purpose and flagrancy of police misconduct, I think it of no importance that the stop was pretextual, i.e., that the officers were motivated to conduct the stop for reasons other than the improper signaling of a turn. The Fourth Amendment renders an officer’s subjective intentions irrelevant, so long as the stop is supported by objective probable cause or reasonable suspicion. Whren v. United States, 517 US 806, 813, 116 S Ct 1769, 135 L Ed 2d 89 (1996). The fact that the officers were interested in investigating things other than the improper turn does not render their initial stop of the vehicle “misconduct.”